Case 5:20-cv-05058-LLP Document11 Filed 10/14/20 Page 1 of 3 PagelD #: 148

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
WESTERN DIVISION

 

 

)
ROSEBUD SIOUX TRIBE et al. )
J CIV 20-05058
Plaintiff )
) MOTION FOR ADMISSION
vs. PRO HAC VICE
)
STEVE BARNETT et al. )
)
Defendant.

Statement of Movant

I, Terry Pechota , an active member of the Bar of the U.S. District Court

 

for the District of South Dakota, request that this Court admit pro hac vice Natalie Landreth

 

 

 

who will be counsel for the plaintiff(s) | [_] defendant(s) in the
case listed above. I have confirmed that Natalie Landreth is a member in good
standing of the U.S. District Court for the District of Alaska , Where
Natalie Landreth 's principal practice is located. | am aware of Local Rule 83.2 (E)

 

regarding the appearance of attorneys pro hac vice.

10-14 Bok 2 G2 liwe

Date Signature-—

 

Statement of Proposed Admitee

I, Natalie Landreth , am currently a member in good standing of the U.S.

 

District Court for the District of Alaska . Lam also a member in good standing

 
Case 5:20-cv-05058-LLP Document11 Filed 10/14/20 Page 2 of 3 PagelD #: 149

of the highest court of the state of Alaska , where my principal practice is

 

located, but am not admitted to the South Dakota Bar. I am aware of Local Rule 83.2 (E)
regarding the appearance of attorneys pro hac vice and understand that local counsel must sign
and file all documents, and must continue in the case unless another attorney admitted to practice
in this court is substituted. I understand that I will receive notice electronically and that it is my

responsibility to keep my electronic mail address(es) current.

First/Middle/Last Name: Natalie Landreth

 

Primary E-mail Address: landreth@narf.org

 

Other E-mail Address to be

 

 

 

 

 

 

notified:

Telephone Number: (907) 276-0680

Pax Number: (907)276-2466

Firm Name: Native American Rights Fund
Firm Address: 745 West 4th Ave, Suite 502

 

 

Anchorage, AK 99501

 

Bar Admission Number: 0405020

 

I will review and abide by the Local Rules of Practice for the District of South
Dakota, General Orders, Administrative Procedures, and all technical and
procedural requirements. These documents and current system requirements can

be found on the Court's web site located at http://www.sdd.uscourts.gov
Case 5:20-cv-05058-LLP Document11 Filed 10/14/20 Page 3 of 3 PagelD #: 150

¢ I understand that | will receive notice electronically of all non-sealed documents

and that it is my responsibility to keep my electronic mail address(es) current.

° This system is for the U.S. District Court for the District of South Dakota and will
be used to receive electronic notification of non-sealed documents that are filed
with the District of South Dakota. Each e-mail address listed will be allowed one

free access to the document filed for 15 days from the time of notification.

° For additional access the user will need to have a PACER Service Account. This
account can be established by contacting the PACER Service Center at

http://pacer.psc.uscourts.gov or 1-800-676-6856.

10/7/2020 fuinits &. Lendesth

Date Type/Print Name Signature

 
